Citation Nr: 1723999	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  13-21 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to restoration of a 100 percent rating for prostate cancer, effective November 10, 2011.

2.  Entitlement to a disability rating in excess of 20 percent for residuals of prostate cancer.  

2.  Whether new and material evidence has been received to reopen a claim of service connection for folliculitis with underlying asteatotic dermatitis, claimed as due to exposure to Agent Orange.   


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2011 and March 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The reopened issue of entitlement to service connection for a skin disorder, to include folliculitis, and claim of entitlement disability rating in excess of 20 percent for residuals of prostate cancer, to include whether the reduction from 100 percent to 20 percent, effective November 10, 2011, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

By way of background, the RO reduced the Veteran's rating for service-connected residuals of prostate cancer from 100 percent to 20 percent in the March 2012 rating decision, effective from November 10, 2011.  Accordingly, the first issue on appeal is whether the March 2012 rating reduction was proper. See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992); Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  However, during the course of the appeal the Veteran has made statements disagreeing with both the rating reduction as well as the assigned rating. Further, the issue of entitlement to an increased rating has been adjudicated by the agency of original jurisdiction (AOJ).  See the June 2013 statement of the case.  Therefore, the Board finds that the increased rating claim is also before the Board, as reflected on the title page.

The issues of entitlement to an increased rating for residuals of prostate cancer and entitlement to service connection for folliculitis with underlying asteatotic dermatitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  In a June 1997 rating decision, the RO denied service connection for folliculitis with underlying asteatotic dermatitis. The Veteran was notified of the decision that same month and did not appeal or submit new and material evidence within the one-year period thereafter. 

2.  In an August 2002 rating decision, the RO found that new and material evidence was not submitted to reopen a claim for service connection for a skin disorder.  The Veteran was notified of the decision that same month and did not appeal or submit new and material evidence within the one-year period thereafter.

3.  Evidence received since the June 1997 and August 2002 rating decisions, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying claim.

4.  The reduction of the Veteran's rating from 100 percent to 20 percent for prostate cancer did not result in a reduction or discontinuance of compensation payments being made to the Veteran.

5.  At the time of the March 2012 rating decision, lay and medical evidence showed that the Veteran had ended radiation therapy for prostate therapy over six months before November 10, 2011, and exhibited no local reoccurrence or metastasis.


CONCLUSIONS OF LAW

1.  The June 1997 and August 2002 RO denials of service connection for a skin disorder, to include folliculitis with underlying asteatotic dermatitis became final, but new and material evidence has been received to reopen the claim. 38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016).

2.  The criteria for entitlement to restoration of a 100 percent rating for prostate cancer, effective November 10, 2011, are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105 (e), 4.1, 4.2, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2016).  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).
New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2016).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  A claim is not reconsidered, however, where VA could not have obtained the records when it initially decided the claim because the records did not exist at that time, or because the claimant failed to provide sufficient information to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or any other official source.  38 C.F.R. § 3.156(c)(2).

To establish service connection, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

In a June 1997 rating decision, the RO denied the Veteran's claim for service connection for folliculitis with underlying asteatotic dermatitis, finding that service records showed no signs of a skin disorder during service and that his skin disorder may not be presumed to have onset as a result of herbicide exposure during service.   The Veteran was notified of this decision, but he did not appeal it or submit new and material evidence within the one-year appeal period.  Therefore, this decision is final.  See 38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.156 (b), 20.1103.

In an August 2002 rating decision, the RO declined to reopen the Veteran's claim for service connection for a skin condition, finding that new and material evidence had not been submitted.  The Veteran was notified of this decision, but he did not appeal it or submit new and material evidence within the one-year appeal period. Therefore, this decision is final.  See 38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.156 (b), 20.1103.

Evidence of record at the time of the August 2002 rating decision, the most recent final decision of record pertaining to the Veteran's service connection claim for a skin disorder, includes a march 1997 VA examination, private treatment records, outpatient treatment records from the VA medical center through 2002, and the Veteran's statements.  The March 1997 VA examiner found that the Veteran did not have a skin disorder that is presumptively related to herbicide agents during Vietnam service.  No opinion on a direct theory of entitlement was rendered.  

The evidence received since August 2002 rating decision includes the Veteran's claims regarding continuity of symptomatology during the instant claim period, an April 2012 from Dr. F.M. wherein the doctor discussed the Veteran's service in Vietnam and resultant exposure to Agent Orange and his present difficulties with a rash of unknown etiology.  Next, the Veteran submitted an April 2012 note from Dr. F.M.  The doctor noted that Veteran's previous history in Vietnam and reported that the Veteran had a rash and that he was unable to discern its cause.  In addition, he was unable to treat the rash to improvement.  The doctor recommended that the Veteran receive treatment for this condition at VA in order to have biopsies done for a full "work-up" on the rash.  In a February 2014 statement, the Veteran indicated that his skin rash, which he called folliculitis, started in 1976 while he was in service.  On his discharge, he immediately sought treatment and had suffered with the condition ever since.  He indicated that his treating physician then was Dr. F.M., who had written the April 2012 note discussed above.  

The Veteran's statements, in conjunction with Dr. F.M.'s reported history, are probative evidence of continuity of symptomatology since the Veteran's service.  This evidence was not previously considered by the RO, as the final decision in 1997 addresses the Veteran's claim on a theory of entitlement pertaining to herbicide exposure.  Thus, the newly received evidence relates to an unestablished fact necessary to substantiate the claim, and could reasonably substantiate the claim were it to be reopened by triggering VA's duty to assist.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Thus, the Board finds that this evidence is both new and material, and the claim for service connection for bipolar disorder is reopened.

Thus, the Board finds that new and material evidence has been received and that the Veteran's claim of entitlement to service connection for a skin disorder must be reopened.  

III.  Restoration of a 100 percent rating for residuals of prostate cancer

Disagreements with a reduction in rating, such as in the instant case, do not constitute an application for benefits, and as such the Veterans Claims Assistance Act of 2000 (VCAA) is inapplicable. 

Instead, rating reductions are governed by a separate set of notice requirements.  Generally, when a rating reduction is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction must be prepared.  38 C.F.R. § 3.105(e).  This proposed rating must set forth all of the material facts and reasons for the proposed reduction. Id.  The Veteran must be notified of the contemplated action and the detailed reasons therefore at the Veteran's latest address of record.  Id. The Veteran must be given 60 days to present additional evidence showing that compensation payments should be continued at the present level.  Id.  The Veteran must also be informed of the right to a predetermination hearing, if requested within 30 days of the date of notice. 38 C.F.R. § 3.105 (i)(1).

Here, the Veteran was in receipt of special monthly compensation at the housebound rate under 38 U.S.C.A. § 1114 (s) and 38 C.F.R. § 3.350 (i) before and after his rating reduction.  The award was predicated on at least one disorder being rated as 100 percent disabling and additional service-connected disabilities being independently ratable at 60 percent or more.  These criteria were met before and after the reduction, and, as acknowledged by the RO in the March 2012 rating decision, the reduction did not result in any reduction in the Veteran's VA compensation benefits.  Thus, the notice requirements of 38 C.F.R. § 3.105(e) were satisfied, and the method through which the reduction was enacted was proper.  

Disability ratings for prostate cancer are assigned pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7528, regarding malignant neoplasms of the genitourinary system. The rating schedule provides a 100 percent disability rating for the presence of malignant neoplasms of the genitourinary system.  However, the Note states that following the cessation of surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of §3.105(e).  If there has been no local reoccurrence or metastasis, the disability is to be rated based on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.

With specific regard to Diagnostic Code 7528, VA has no discretion to reduce or otherwise change a 100 percent disability rating during the six-month period following treatment for malignant neoplasms, and until a medical examination report supports such a change.  Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010).  It is the information in a medical opinion, and not the date the medical opinion was provided that is relevant when assigning an effective date. Id.   

The phrase "the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure," in 38 C.F.R. § 4.115b, Diagnostic Code 7528, refers to the cessation of treatment for the applicable malignant neoplasm of the genitourinary system.  Thus, the 100 percent rating will end as of the date the veteran received final treatment for cancer, the cessation of treatment for the cancer itself, as opposed to treatment for residuals secondary to the cancer or further treatment required as a result of the treatment for the disease.  Tatum v. Shinseki, 26 Vet. App. 443, 447-48 (2014) (also referred to as "Tatum II"). 

The provisions of 38 C.F.R. §§ 3.343 do not apply to a decrease in disability compensation under Diagnostic Code 7528 because the decrease is the product of compliance with Diagnostic Code 7528, which provides for the cessation of the prostate cancer evaluation after a temporal period if there has been no local reoccurrence or metastasis, and for evaluation of prostate cancer residuals thereafter under a different Diagnostic Code.  Rossiello v. Principi, 3 Vet. App. 430, 432-33 (1992).

Upon consideration of the competent evidence of record and applicable law, the Board finds that the reduction of the Veteran's prostate cancer from 100 percent was proper.  Evidence at the time of the reduction, which was effective from November 10, 2011, did not show that there had been a local reoccurrence or metastasis of prostate cancer.  A July 2011 private treatment note documents the Veteran returning for follow-up treatment eight months following completion of combined high dose-rate brachytherapy and external beam irradiation for prostate cancer.  The Veteran was reportedly doing well with no evidence of recurrent prostate cancer, as his PSA had fallen rapidly following his combined therapy, which was consistent with a good response to treatment.  The Veteran was asked to return for follow-up in one year.  

At the VA examination conducted on November 10, 2011, the examiner noted that the treatment for prostate cancer had been completed, and that the Veteran had undergone a prostatectomy with subsequent radiation treatment in 2010.  Laboratory testing was conducted with normal results, to include a PSA test result of 0.8 ng/ml.  The examiner diagnosed prostate cancer in remission, with no subjective factors and only a surgical scar remaining.  The remission designation was provided because clinical findings of "no mets, clinical return of cancer, or elevated PSA for > 1 year."  The evidence clearly indicates that prostate cancer was in remission and had been for over six months before the rating reduction in November 2011.  The Board acknowledges that the Veteran has stated that his prostate was not removed, and thus a reduction was not proper.  However, DC 7528 calls for a reduction if there has been no local reoccurrence or metastasis and following cessation of treatment for the cancer.  These criteria have been fulfilled.  Accordingly, as of November 10, 2011, a reduction of the rating for prostate cancer from 100 percent was warranted.  38 C.F.R. § 4.115b, DC 7528.


ORDER

New and material evidence received, the claim of entitlement to service connection for a skin disorder is reopened.  

Entitlement to restoration of a 100 percent rating for prostate cancer, effective November 10, 2011, is denied.


REMAND

Remand is required for the Veteran's claim for a disability rating in excess of 20 percent for residuals of prostate cancer, to include whether the reduction from 100 percent to 20 percent, effective November 10, 2011, was proper.  Primarily, remand is necessary to ascertain the present severity of this condition.  On VA examination in November 2011, the Veteran denied having any voiding dysfunction causing urine leakage, urinary frequency, or obstructive voiding.  The examiner also indicated that the Veteran did not require the use of an appliance as a result of a voiding dysfunction.  Further, the Veteran did not have a history of recurrent urinary tract infections.  The symptoms discussed in November 2011 represent an improvement over the findings of a March 2011 VA examination.  At that time, the examiner found that the Veteran had urinary incontinence.  However, no absorbent pad or material was required.  The Veteran also described frequency, going to urinate six times at two hour intervals.  He also reported nocturia, voiding three times per night at three hour intervals.  

However, since this examination, and essentially for the duration of the appeal period, the Veteran has described worsening symptoms.  In his May 2012 notice of disagreement, the Veteran reported continued problems with frequent urination, at least two times per hour.  He noted that he needed to take medication for this condition for the remainder of his life.  Nightly, he would need to get up hourly to urinate.  During the day, he would have difficulties with urinary frequency at least two times per hour.  

In an April 2012 note by Dr. F.M., the doctor indicated that the Veteran was having residual problems with urinary frequency, especially at night.  The doctor noted that he was putting the Veteran on Toviaz 4 mg to take at bedtime.  The doctor opined that the Veteran should not have any decrease in his disability rating because the Veteran's prostate was not removed.  

Later, in February 2014, the Veteran submitted another statement describing the severity of his claimed residuals of prostate cancer.  He indicated that he needed to use the bathroom several times a day, at least twice per hour, sometimes more frequently.  He also had to use the restroom hourly at night.  He reported that he suffered from leakage and that he had to wear absorbent materials that were changed two to three times daily.  

Next, in a VA Form 9 dated in July 2014, the Veteran reported continued severe leakage requiring the use of undergarments for protection.  Absorbent materials for the leakage needed to be changed "very frequently."  He reported having to use a hospital bed with the covers being changed constantly because of accidents.  He reported no longer being able to feel urgency to use the restroom, voiding on himself and in his clothing.  Because of this, he felt like his evaluation should not have been reduced.  

Further, VA treatment records from December 2015 document the Veteran reporting urgency and his belief that his prostate may be enlarging.  

VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Given that the most recent VA examination is dated in November 2011 and that the Veteran has reported worsening symptoms since then, the RO should arrange for the Veteran to undergo a current VA examination at an appropriate VA medical facility to determine the severity of his service-connected residuals of prostate cancer.

Next, for the Veteran's claimed skin disorder, the Veteran has claimed that he has a chronic skin disorder manifested by rash that is directly related to his military service.  He also claims that a skin disorder is related to his exposure to Agent Orange during his service in Vietnam.  

In his Notice of Disagreement received in May 2012, the Veteran reported that he had never suffered from any type of dermatitis, rash, or skin condition prior to his Vietnam service and resulting Agent Orange exposure.  He noted that there was attempted treatment for a rash in 1968.  However, his rash was reportedly so rare that the treating physician did not know what type of rash it was or how to treat it.  The Veteran reported that he had suffered from his rash since 1967 when he was released from the Army.  Next, the Veteran submitted an April 2012 note from Dr. F.M.  The doctor noted that Veteran's previous history in Vietnam and reported that the Veteran had a rash and that he was unable to discern its cause.  In addition, he was unable to treat the rash to improvement.  The doctor recommended that the Veteran receive treatment for this condition at VA in order to have biopsies done for a full "work-up" on the rash.  In a February 2014 statement, the Veteran indicated that his skin rash, which he called folliculitis, started in 1976 while he was in service.  On his discharge, he immediately sought treatment and had suffered with the condition ever since.  He indicated that his treating physician then was Dr. F.M., who had written the April 2012 note discussed above.  

The Board finds that the Veteran should be afforded a VA examination to ascertain the present diagnosis of any current skin disorder and to address the Veteran's contentions that he has suffered from a skin disorder since his military service.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to be scheduled for VA examinations by an examiner or examiners with the sufficient expertise to ascertain the current severity and manifestations of the service-connected residuals of prostate cancer.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate Disability Benefits Questionnaire.

The examiner must address statements from the Veteran in May 2012, February 2014, and July 2014 describing his residual symptoms and their severity.  

2.  Provide the Veteran with an appropriate examination to determine the etiology of his claimed skin disorder.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

a.  The examiner must diagnose any skin disorders the Veteran has had since he submitted his claim in January 2011.  

b.  The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that any diagnosed skin disorder was had onset in or is otherwise related to the Veteran's military service, to include conceded exposure to Agent Orange.  

The examiner must specifically address the Veteran's contentions that he has suffered from a chronic rash since his military service.  

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


